Jordan, J.
— The only question, if any, that may be said to be properly presented by the record herein is, that of the right of remonstrators. to withdraw their names from a remonstrance against granting a liquor license, under section nine of the Act of 1895 (Acts of 1895, p. 248), after the period of limitation for filing such remonstrance has commenced to run. This right to withdraw, under such circumstances, was denied in the case of State v. Gerhardt, ante, 439, and is controlling in this appeal. Some complaint is made by the appellant that the remonstrance herein was general, and was not directed against him alone, for the reason that it read against “John W. Thompson or any applicant.” We think, however, that the remonstrance may be said to be against John W. Thompson, and, as there was no legal authority for inserting the words “or any applicant,” they may be rejected as surplusage.
There is no error shown by the record, and the judgment is affirmed.